DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-2, 5-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: receive, from the memory controller, a first command for execution of at least one of an erase operation and a program operation, in response to receiving a second command from the memory controller during execution of a first operation requested by the first command, execute a second operation for suspending the first operation before the first operation reaches a given section, and in response to receiving a third command from the memory controller during the execution of the first operation, suspend execute a third operation for suspending the first operation after the given section, the third command being different from the second command, wherein the memory controller is further configured to: in response to occurrence of a request for another operation while the first operation is executed by the nonvolatile memory, selectively allow the nonvolatile memory to execute one of the second operation, the third operation, and continuance of the first operation, wherein the memory controller is configured to: allow the nonvolatile memory to execute the second operation when the number of erased blocks of the nonvolatile memory is A, allow the nonvolatile memory to execute the third operation when the number of erased blocks of the nonvolatile memory is B where A > B, and allow the nonvolatile memory to continue the first operation when the number of erased blocks of the nonvolatile memory is C where B > C, and a combination of other limitations in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827